Order entered January 21, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01220-CR

                                HUBERT WILLIAMS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-53043-M

                                             ORDER
         The Court GRANTS the State’s motion for extension of time to file the State’s brief. We

ORDER the Clerk of the Court to file the brief tendered as of the date of this order.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to counsel for

all parties.


                                                        /s/   LANA MYERS
                                                              JUSTICE